        Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 1 of 16




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                         ROME DIVISION

MARY CATHERINE BARENKLAU,
Individually as surviving spouse, and as
Administratrix of the Estate of JASON         CIVIL ACTION FILE NO.
AUGUST BARENKLAU, deceased,                   4:19-cv-208-AT

                   Plaintiff,
v.

RAILCREW XPRESS, LLC,
KRISTINA PAIGE ABERNATHY,
and LIBERTY MUTUAL FIRE
INSURANCE COMPANY,

                   Defendants.



                  DEFENDANT KRISTINA PAIGE
           ABERNATHY’S ANSWER AND DEFENSES TO
     PLAINTIFF’S FIRST AMENDED COMPLAINT FOR DAMAGES

      COMES NOW Defendant, Kristina Paige Abernathy (hereinafter “Answering

Defendant”), and files her Answer to Plaintiff’s First Amended Complaint

(hereinafter, “Amended Complaint”), showing as follows:

                                FIRST DEFENSE

      Plaintiff’s Amended Complaint fails to state a claim against Answering

Defendant upon which relief can be granted.
         Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 2 of 16




                                SECOND DEFENSE

To the extent it may be shown by the evidence, the damages complained of by

Plaintiff were the result of an unavoidable accident, unmixed with the negligence of

Answering Defendant.

                                 THIRD DEFENSE

To the extent it may be shown by the evidence, Answering Defendant asserts the

defenses of failure to avoid consequences, failure to mitigate damages, sudden

emergency, and last clear chance.

                                FOURTH DEFENSE

Answering Defendant acted at all times in good faith and with reasonable care.

                                  FIFTH DEFENSE

To the extent it may be shown by the evidence, Decedent Jason Barenklau’s

negligence contributed proximately to Plaintiff’s alleged injuries and other damages

as he was not exercising ordinary care for his own safety at the time it is claimed he

was injured or damaged.

                                  SIXTH DEFENSE

Decedent Jason Barenklau was improperly and illegally walking alongside the

interstate at the time of the accident.




                                          2
        Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 3 of 16




                              SEVENTH DEFENSE

To the extent it may be shown by the evidence, Decedent Jason Barenklau’s

negligence was at least equal to or greater than any alleged negligence (which is

specifically denied) by Answering Defendant.

                               EIGHTH DEFENSE

The sole and proximate cause of Plaintiff’s damages, if any, was the acts or

omissions of a third-party and/or other person or entity for which Answering

Defendant is not responsible or liable.

                                NINTH DEFENSE

Answering Defendant affirmatively alleges that the costs incurred or paid by the

Plaintiff, if any, for medical care or other economic loss, in the past or future, were

or will, with reasonable certainty, be replaced or indemnified, in whole or in part,

from one or more collateral sources, including by or through insurance through the

Patient Protection and Affordable Care Act, and as such Answering Defendant is

entitled to have any award reduced in the amount of such payments.

                                TENTH DEFENSE

      Plaintiff’s claims for punitive damages violate the equal protection, due

process and unlawful fines provisions of the U.S. Constitution, and the statutory

scheme for awarding punitive damages in the State of Georgia is unconstitutionally


                                          3
          Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 4 of 16




vague and otherwise provides inadequate constitutional safeguards to Answering

Defendant.

                            ELEVENTH DEFENSE

      Any award of punitive damages in this case would be impermissible under the

standards established by the United States Supreme Court in the cases of BMW of

North America, Inc. v. Ira Gore, Jr., 517 U.S. 559 (1995) and State Farm Mut.

Automobile Ins. Co. v. Campbell, 538 U.S. 408 (2003); 123 S. Ct. 1513 (2003);

Exxon Shipping Co. v. Baker, 554 U.S. 471; 128 S. Ct. 2605, 171 L. Ed. 2d 570

(2008).

                             TWELFTH DEFENSE

      Should Plaintiff recover punitive damages against Answering Defendant, such

recovery would constitute an unconstitutional double recovery in this cause of

action.

                           THIRTEENTH DEFENSE

      As a matter of law, Answering Defendant did not act with the requisite

willfulness or intent required to be shown by clear and convincing evidence to

recover punitive damages of her.




                                       4
          Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 5 of 16




                           FOURTEENTH DEFENSE

At all pertinent times, Answering Defendant acted in good faith and without malice,

intent to injure, or reckless disregard for Plaintiff or Decedent Jason Barenklau.

                             FIFTEENTH DEFENSE

      Answering Defendant reserves the right to assert any affirmative defenses,

additional defenses, claims, and denials as may be disclosed during the course of

additional investigation and discovery.

      Answering Defendant answers the individually enumerated paragraphs of

Plaintiff’s First Amended Complaint below, and denies any allegations not

expressly admitted. Answering Defendant does not intend to and does not make

any implied admissions.

                                          1.

      Answering Defendant is without sufficient information to admit or deny the

allegations of Paragraph 1 of Plaintiff’s Amended Complaint, and therefore they are

denied.

                                          2.

      Answering Defendant is without sufficient information to admit or deny the

allegations of Paragraph 2 of Plaintiff’s Amended Complaint, and therefore they are

denied.


                                          5
          Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 6 of 16




                                        3.

      Answering Defendant admits the allegations of Paragraph 3 of Plaintiff’s

Amended Complaint.

                                        4.

      Paragraph 4 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant admits, upon information and belief, that Railcrew Xpress, LLC is a

foreign limited liability company. Answering Defendant is without sufficient

information to admit or deny the allegations of Paragraph 4 pertaining to Railcrew

Xpress, LLC’s incorporation and registered officer for service. Answering

Defendant denies any and all remaining allegations of Paragraph 4 of Plaintiff’s

Amended Complaint.

                                        5.

      Answering Defendant admits, upon information and belief, that Liberty

Mutual Fire Insurance Company is a foreign insurance company. Answering

Defendant is without sufficient information to admit or deny the remaining

allegations of Paragraph 5 of Plaintiff’s Amended Complaint, and therefore they are

denied.




                                        6
        Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 7 of 16




                                        6.

      Paragraph 6 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant admits, upon information and belief, the Liberty Mutual Fire Insurance

Company provided a policy of liability insurance that was in effect on September

15, 2018. Answering Defendant is without sufficient information to admit or deny

the remaining allegations of Paragraph 6 of Plaintiff’s Amended Complaint, and

therefore, they are denied.

                                        7.

      Paragraph 7 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant is without sufficient information to admit or deny the allegations of

Paragraph 7 of Plaintiff’s Amended Complaint, and therefore, they are denied.

                                        8.

      Paragraph 8 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant is without sufficient information to admit or deny the allegations of

Paragraph 8 of Plaintiff’s Amended Complaint, and therefore, they are denied.




                                        7
        Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 8 of 16




                                        9.

      Answering Defendant states that at the time of the accident described in

Plaintiff’s Amended Complaint, she was driving a 2016 Toyota Sienna. Answering

Defendant otherwise admits the allegations of Paragraph 9 of Plaintiff’s Amended

Complaint.

                                        10.

      Answering Defendant denies the allegations of Paragraph 10 of Plaintiff’s

Amended Complaint.

                                        11.

      Answering Defendant admits that she was driving the posted speed limit and

that Decedent Jason Barenklau died after the accident. Answering Defendant is

without sufficient information to admit or deny the remaining allegations of

Paragraph 11 of Plaintiff’s Amended Complaint, and therefore, they are denied.

                                        12.

      Answering Defendant reasserts and incorporates by reference her Answers to

Paragraphs 1-11 of Plaintiff’s Amended Complaint as if restated fully herein.

                                        13.

      Paragraph 13 of Plaintiff’s Amended Complaint contains legal conclusions to




                                         8
        Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 9 of 16




which no response is required. To the extent a response is required, Answering

Defendant denies any and all allegations of negligence and denies liability for same.

Answering Defendant is without information sufficient to admit the remaining

allegations of Paragraph 13 of Plaintiff’s Amended Complaint.

                                        14.

      Paragraph 14 and its subparagraphs a) through g) of Plaintiff’s Amended

Complaint contain legal conclusions to which no response is required. To the extent

a response is required, Answering Defendant denies the allegations of Paragraph 14

and its subparagraphs of Plaintiff’s Amended Complaint.

                                        15.

      Paragraph 15 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant states that the Federal Motor Carrier Safety Regulations speak for

themselves.

                                        16.

      Paragraph 16 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 16 of Plaintiff’s Amended Complaint.




                                         9
       Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 10 of 16




                                       17.

      Paragraph 17 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 17 of Plaintiff’s Amended Complaint.

                                       18.

      Paragraph 18 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 18 of Plaintiff’s Amended Complaint.

                                       19.

      Paragraph 19 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 19 of Plaintiff’s Amended Complaint.

                                       20.

      Paragraph 20 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 20 of Plaintiff’s Amended Complaint.

                                       21.

      Paragraph 21 of Plaintiff’s Amended Complaint contains legal conclusions




                                       10
       Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 11 of 16




to which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 21 of Plaintiff’s Amended Complaint.

                                        22.

      Paragraph 22 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 22 of Plaintiff’s Amended Complaint.

                                        23.

      Answering Defendant reasserts and incorporates by reference her Answers to

Paragraphs 1-22 of Plaintiff’s Amended Complaint as if restated fully herein.

                                        24.

      Answering Defendant denies the allegations of Paragraph 24 of Plaintiff’s

Amended Complaint.

                                        25.

Answering Defendant admits the allegations of Paragraph 25 of Plaintiff’s Amended

Complaint.

                                        26.

      Answering Defendant is without sufficient information to admit or deny the

allegations of Paragraph 26 of Plaintiff’s Amended Complaint, and therefore, they

are denied.


                                        11
       Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 12 of 16




                                        27.

      Paragraph 27 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant is without sufficient information to admit or deny the remaining

allegations of Paragraph 27 of Plaintiff’s Amended Complaint, and therefore, they

are denied.

                                        28.

      Paragraph 28 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant is without information sufficient to admit or deny the allegations of

Paragraph 28 of Plaintiff’s Amended Complaint, and therefore they are denied.

                                        29.

      Paragraph 29 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 29 of Plaintiff’s Amended Complaint.

                                        30.

      Answering Defendant reasserts and incorporates by reference her Answers to

Paragraphs 1-29 of Plaintiff’s Amended Complaint as if restated fully herein.




                                        12
       Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 13 of 16




                                         31.

      Answering Defendant denies the allegations of Paragraph 31 of Plaintiff’s

Amended Complaint.

                                         32.

      Paragraph 32 of Plaintiff’s Amended Complaint contains legal conclusions to

which no response is required. To the extent a response is required, Answering

Defendant denies the allegations of Paragraph 32 of Plaintiff’s Amended Complaint.

      Answering Defendant denies that Plaintiff is entitled to any of the damages

sought in the “WHEREFORE” portion of Plaintiff’s Amended Complaint. Any

allegation of Plaintiff’s Complaint or Amended Complaint not specifically

responded to is hereby denied.

      WHEREFORE, having fully answered, Kristina Paige Abernathy prays as

follows:

      1.    That judgment be entered in Answering Defendant’s favor with all

            costs being cast against Plaintiff;

      2.    That Plaintiff recovers nothing of Answering Defendant;

      3.    That the Court grant Answering Defendant such other relief as is just;

            and

      4.   Answering Defendant demands a twelve-person jury trial.


                                         13
        Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 14 of 16




      DATED this 26th day of November, 2019.

                                              HAWKINS PARNELL & YOUNG,
                                              LLP

                                              /s/ Willie C. Ellis Jr.
                                              Kimberly D. Stevens
303 Peachtree Street, N.E.                    Georgia Bar No. 680747
Suite 4000                                    Willie C. Ellis Jr.
Atlanta, GA 30308-3243                        Georgia Bar No. 246116
(404) 614-7400 (telephone)                    Jeffrey S. Adams
(404) 614-7500 (facsimile)                    Georgia Bar No. 164671

                                              Attorneys for Defendant Kristina
                                              Paige Abernathy




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1, I hereby certify that the foregoing filing complies

with the applicable font and size requirements and is formatted in Times New Roman

14-point font.




                                         14
       Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 15 of 16




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                         ROME DIVISION

MARY CATHERINE BARENKLAU,
Individually as surviving spouse, and as
Administratrix of the Estate of JASON           CIVIL ACTION FILE NO.
AUGUST BARENKLAU, deceased,                     4:19-cv-208-AT

                    Plaintiff,
v.

RAILCREW XPRESS, LLC,
KRISTINA PAIGE ABERNATHY,
and LIBERTY MUTUAL FIRE
INSURANCE COMPANY,

                    Defendants.




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served all counsel of record in the

foregoing matter with a copy of DEFENDANT KRISTINA PAIGE

ABERNATHY’S ANSWER AND DEFENSES TO PLAINTIFF’S FIRST

AMENDED COMPLAINT FOR DAMAGES via CM/ECF System through

which the following attorneys will be served:

                                 Joshua P. Weiss
                          Cavett, Abott, & Weiss, PLLC
                           801 Broad Street, Suite 428
                            Chattanooga, TN 37402
       Case 4:19-cv-00208-AT Document 28 Filed 11/26/19 Page 16 of 16




                                Brian S. Spitler
                     Copeland, Stair, Kingma & Lovell, LLP
                             920 McCallie Avenue
                            Chattanooga, TN 37403

      DATED this 26th day of November, 2019

                                          HAWKINS PARNELL & YOUNG,
                                          LLP

                                          /s/ Willie C. Ellis Jr.
303 Peachtree Street, N.E., Suite 4000    Willie C. Ellis Jr.
Atlanta, GA 30308-3243                    Georgia Bar No. 246116
(404) 614-7400 (telephone)
(404) 614-7500 (facsimile)                Attorneys for Defendant Kristina
                                          Paige Abernathy
